Citation Nr: 0841982	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  00-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for osteoarthritis.

3.  Entitlement to service connection for a bilateral hip 
disorder. 

4.  Entitlement to service connection for hypertension, 
including as secondary to low back disorder. 

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to low back 
disorder.

6.  Entitlement to service connection for diabetes mellitus, 
including as secondary to low back disorder. 

(The issues of entitlement to service connection for 
residuals of pneumonia and a right knee disorder will be the 
subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1960 to October 1962 
and from June 11, 1963 to June 16, 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an  August 2000 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a low back disorder, osteoarthritis, a 
bilateral hip disorder, hypertension, COPD, and diabetes 
mellitus.  In a March 2003 decision, the Board denied service 
connection for hypertension, COPD, and diabetes mellitus.  In 
April 2004, the Board remanded the issues of service 
connection for a low back disorder, osteoarthritis, and a 
bilateral hip disorder.  Then, in a March 2004 Order, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the March 2003 Board decision, and remanded the case 
to the Board for further proceedings consistent with a March 
2004 Joint Motion for Remand.  Thereafter in July 2004, the 
Board remanded the issues of hypertension, COPD, and diabetes 
mellitus to the RO for additional development.  Subsequently, 
in June 2007, the Board remanded the issues of service 
connection for a low back disorder, osteoarthritis, a 
bilateral hip disorder, hypertension, COPD, and diabetes 
mellitus for further development, which has been completed 
and the claim is again before the Board for appellate action. 
    


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a low back disorder had its onset in service or is 
otherwise related to service.  

2.  The preponderance of the evidence is against a finding 
that osteoarthritis had its onset in service or within the 
first post service year or is otherwise related to service.  

3.  The preponderance of the evidence is against a finding 
that a bilateral hip disorder had its onset in service or is 
otherwise related to service.  

4.  The preponderance of the evidence is against a finding 
that hypertension had its onset in service or is otherwise 
related to service; hypertension is not etiologically related 
to a service-connected disorder.  

5.  The preponderance of the evidence is against a finding 
that COPD had its onset in service or is otherwise related to 
service; COPD is not etiologically related to a service-
connected disorder.  

6.  The preponderance of the evidence is against a finding 
that diabetes mellitus had its onset in service or is 
otherwise related to service; diabetes mellitus is not 
etiologically related to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

 2.  Osteoarthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  A bilateral hip disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred therein, 
nor is it proximately due to or the result of a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

5.  COPD was not incurred in or aggravated by active service, 
nor is it proximately due to or the result of a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

6.  Diabetes mellitus was not incurred in or aggravated by 
active service, may not be presumed to have been incurred 
therein, nor is it proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2004 and May 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
March 2006 and May 2006, the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. VA attempted to obtain the 
veteran's Social Security Administration (SSA) records.  
However, in response to a May 2006 VA request for records, 
SSA indicated the requested folder had been destroyed.  The 
Board finds that additional efforts to obtain these records 
would be futile, and as such, VA has fulfilled its duty to 
assist in obtaining such records.  The Board remanded for VA 
treatment records; all records now appear to have been 
obtained.  Additionally, the veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Low Back Disorder

The veteran contends that has a low back disorder related to 
service. 

Initially, the Board observes that the veteran has been noted 
to have scoliosis of the thoracic/dorsal spine.  However, as 
the veteran seeks service connection for a low back disorder, 
only disorders of the low back will be discussed and any 
disorder of the thoracic/dorsal spine will not be considered 
in this section. 

The veteran currently has a low back disorder.  Most 
recently, the May 2006 VA examination report noted a 
diagnosis of low back strain.   

Service treatment records, including the examination report 
at service discharge, were negative for any complaints or 
findings of a low back disorder.   

Post-service medical records showed that in September 1977, 
the veteran complained of backache and low back pain due to 
myositis was noted.  An x-ray of the lumbar spine at that 
time showed alignment and curvature of the spine were normal, 
vertebral bodies were of normal height and configuration, 
there was no evidence of spondylosis or spondylolisthesis, 
pedicles were intact, and there were no significant 
abnormalities.  

The record shows that the veteran has been diagnosed with 
various low back disorders through the years.  These include 
a November 1999 records showing a diagnosis of chronic 
lumbago was noted.  A July 2002 treatment record noted an 
assessment of lumbar spondylitis.  A September 2002 radiology 
report noted previous left laminectomy of L5 and minor 
degenerative disease.  A December 2002 treatment record noted 
an assessment of lumbar radiculopathy.  An April 2004 letter 
from M.G. Gibson, M.D. noted lumbar degenerative disc disease 
and the veteran's assertion that his back problems began in 
service.  An April 2005 Birmingham Pain Center record noted a 
diagnosis of lumbar degenerative disk disease.  

VA afforded the veteran a spine examination in May 2006 for 
which the claims folder was reviewed in conjunction with 
evaluation of the veteran.  In noting the veteran's relevant 
medical history, the examiner transcribed the veteran's 
assertion that he had low back problems back in service but 
did not seek medical assistance.  The examiner gave a 
diagnosis of low back strain of unknown etiology.  The 
examiner also noted that though the veteran had a history of 
scoliosis, there was no connection to his low back disorder.  
He also emphasized there was no diagnosis of degenerative 
disease of the low back yet.  A lumbar spine x-ray showed 
that vertebral body heights were well-maintained, disc spaces 
were normal, posterior vertebral body alignment was normal, 
and sacroiliac joints were normal.  The radiologist noted 
that there was no significant lumbar spine abnormality seen.  

Based on the evidence, the Board finds that service 
connection for a low back disorder is not warranted.  While 
the veteran has a current low back strain, there is no 
competent medical evidence that it is related to service.  In 
fact, service treatment records were negative for any 
findings of a low back disorder.  The first complaints of 
back pain were not until 1977, which was about 14 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no competent medical evidence 
indicating that current low back disorder is related to 
service.  Upon review of the claims folder, the May 2006 VA 
examiner stated that the veteran's low back disorder was of 
unknown etiology.  Therefore, service connection for a low 
back disorder is denied.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In noting the veteran's assertion that a low back disorder is 
related to service, the Board finds that the veteran is 
competent to attest to his observations of his disorder.  
Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay person, he 
is not competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder (i.e. that he currently has a low back disorder 
related to service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).    

The veteran has claimed several of his disabilities are 
secondary to a low back disorder.  As a low back disorder has 
not been service connected, none of his other disorders may 
be granted on a secondary basis to a low back disorder.  Even 
if a low back disorder had been established, none of those 
other disabilities have been shown to be related to the low 
back.  The May 2006 VA examination report specifically found 
that diabetes mellitus was not related to a low back injury 
as the examiner did not know of any such connection in the 
medical literature or in his 35 years of medical experience.  
In any case, all claims secondary to a low back disorder 
fail.   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Osteoarthritis

The veteran essentially contends that he has osteoarthritis 
related to service. 

If arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as arthritis 
did not manifest within one year of service discharge, as 
discussed below.  

The veteran currently has osteoarthritis as noted in multiple 
treatment records.   

Service treatment records, including the examination report 
at service discharge, were negative for any findings of 
complaints of osteoarthritis.  

Post-service medical records included an undated Doctor's 
Statement noting a diagnosis of osteoarthritis.  
Additionally, a February 1980 hospital record noted 
degenerative joint disease causing some of his left shoulder 
and neck pain.  The discharge diagnosis was neck and back 
pain due to osteoarthritis.  An x-ray of the thoracic spine 
noted mild degenerative changes.  

Pursuant to the Board's June 2007 remand, VA afforded the 
veteran an examination in August 2007 to identify areas of 
osteoarthritis.  The August 2007 VA examination report noted 
that there was no evidence of osteoarthritis of the thoracic 
spine.   

Based on review of the claims folder, the Board finds that 
service connection for osteoarthritis is not warranted.  
Service treatment records were negative for any findings of 
osteoarthritis.  While the August 2007 VA examination report 
found there was no osteoarthritis of the thoracic spine, 
osteoarthritis had been noted on other occasions.  Giving the 
veteran the benefit of the doubt, the Board will consider 
that the veteran has a current diagnosis of osteoarthritis 
for purposes of this decision.  However, the first indication 
of a disability was not until 1980, which is 17 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between service and current disability.   

While VA afforded the veteran an examination for his 
osteoarthritis in August 2007, the examiner did not address 
the relationship between osteoarthritis and service.  The 
Board declines to obtain a medical nexus opinion with respect 
to the veteran's service connection claim because there was 
no evidence of pertinent disability in service or for many 
years following service.  Thus, while there is current 
evidence of osteoarthritis, there is no true indication that 
it is associated with service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Indeed, in view of the absence of 
findings or even complaints of osteoarthritis in service and 
the lack of diagnosis until many years post-service, any 
opinion relating pertinent disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      


The  veteran is competent to attest to his observations of 
his disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a 
lay person, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that he currently has 
osteoarthritis related to service) because he does not have 
the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Bilateral Hip Disorder

The veteran essentially contends that he has a bilateral hip 
disorder related to service. 

Service treatment records, including the examination report 
at service discharge, were negative for any complaints or 
findings of a hip disorder.  

Post-service treatment records included a September 1977 
hospital record noting hip pain.  Those records showed that 
the veteran indicated that as he was getting out of bed, he 
fell and injured his left hip.  Examination at the time 
showed no evidence of injury.  A September 1991 hospital 
discharge summary noted a preoperative diagnosis of avascular 
necrosis of the left hip and primary procedure of left total 
hip arthroplasty.  He subsequently had surgery on his right 
hip as well.  On a July 1992 disability application, a 
physician noted a diagnosis of bilateral idiopathic avascular 
necrosis.  An October 1993 hospital record noted that the 
etiology of avascular necrosis was unclear.  A November 1999 
Doctor's Statement noted that the veteran had had a bilateral 
hip replacement.  An April 2004 letter from Dr. Gibson noted 
the veteran's report of having idiopathic avascular necrosis 
of both hips and replacement.  Dr. Gibson stated that this 
would have likely been related to any corticosteroids as that 
is the most common cause and that the veteran may have been 
treated with it as patients with chronic back pain are 
treated with steroids.  He also noted that the disability may 
be related to the initial diagnosis of scoliosis.  

VA afforded the veteran an examination of his hip in May 2006 
for which the claims folder was reviewed.  The examiner wrote 
that the veteran indicated that he thought he had some hip 
pain in the 1980's but had serious hip pain in 1990.  A 
diagnosis of degenerative joint disease of the bilateral hips 
was noted.  The examiner opined that there was no connection 
between the veteran's bilateral hip disability and history of 
scoliosis.  A hip x-ray showed that the right bipolar hip 
prosthesis and left total hip prosthesis had no evidence of 
hardware loosening, there was no fracture, and soft tissues 
were unremarkable. The impression was unremarkable 
postoperative appearance of each hip.   

Based on the evidence, the Board finds that service 
connection is not warranted in this case.  Service treatment 
records were negative for any complaints or findings of a hip 
disability.  The first indication of any complaints related 
to the hip was not until 1977 when the veteran fell out of 
bed, suggesting that the onset of disability was not during 
service or related to any incident thereof.   In any case, 
this initial incident is about 14 years after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Furthermore, there is no opinion 
which provides a nexus between current hip disability and 
service.  While Dr. Gibson suggested that the veteran's hip 
disability may be related to treatment he received for his 
back, the veteran is not service-connected for his back and 
therefore consideration on a secondary basis is not warranted 
as previously discussed. 

While VA afforded the veteran an examination for his hips in 
May 2006, the examiner did not address the relationship 
between his hip disorder and service.  The Board declines to 
obtain a medical nexus opinion with respect to the veteran's 
service connection claim because there was no evidence of 
pertinent disability in service or for many years following 
service.  Thus, while there is current evidence of a 
bilateral hip disability, there is no true indication that it 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of findings 
or even complaints of the hip in service and the lack of 
diagnosis until many years post-service, any opinion relating 
pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. 
§ 3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

The  veteran is competent to attest to his observations of 
his disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a 
lay person, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that he currently has a bilateral 
hip disorder related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Hypertension

The veteran essentially contends that he has hypertension as 
a result of service, or secondary to his low back disorder. 

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as 
hypertension did not manifest until many years after 
discharge, as discussed below.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, DC 7101 note (1).  
The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id.

The veteran currently has hypertension as noted in numerous 
records, including the May 2006 VA examination report.  

Service medical records were negative for any complaints or 
findings of hypertension.  On the examination report at 
service discharge, the veteran's blood pressure reading was 
122/72 and there was no diagnosis of hypertension noted.  

The first post-service treatment records were dated in July 
1977 and showed that the veteran was treated for nausea and 
vomiting.  The Emergency Room treatment note indicated a 
blood pressure of 138/80 on standing and 132/80 supine.  The 
subsequent hospital records showed that his blood pressure 
readings were in the 110-130/70-90 range, but no diagnosis of 
hypertension was made.  The first mention of hypertension was 
found in a November 1999 Doctor's Statement. 
VA afforded the veteran an examination in May 2006 for which 
the claims folder was reviewed.  In noting a diagnosis of 
hypertension, the examiner dated onset of disability to 1996. 

Based on the evidence, the Board finds that service 
connection for hypertension is not warranted.  Service 
treatment records were negative for hypertension.  Even 14 
years after service discharge, there was no indication of 
hypertension as shown by the evidence cited above.  In fact, 
the first indication of hypertension was not until 1996, 
which is 33 years after service discharge.  In view of the 
lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Furthermore, there is no opinion which provides a 
nexus between hypertension and service.  

While VA afforded the veteran an examination for hypertension 
in May 2006, the examiner did not address the relationship 
between hypertension and service.  The Board declines to 
obtain a medical nexus opinion with respect to the veteran's 
service connection claim because there was no evidence of 
pertinent disability in service or for many years following 
service.  Thus, while there is current evidence of 
hypertension, there is no true indication that it is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of findings 
of hypertension in service and the lack of diagnosis until 
many years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

The  veteran is competent to attest to his observations of 
his disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a 
lay person, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that he currently has hypertension 
related to service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

COPD

The veteran asserts that he has COPD related to service, or 
secondary to low back disorder.

The veteran currently has COPD as noted in the May 2006 VA 
examination report.  

Service treatment records were completely negative for 
complaints of, treatment for, or diagnosis of COPD.  A March 
1961 chest X-ray showed "no evidence of active pulmonary 
disease," and an April 1962 chest X-ray was "normal."  
Moreover, the separation examination report showed that his 
respiratory system was normal. 

The first post-service medical records were dated in July 
1977 and include a chest X-ray which showed no evidence of 
active pulmonary disease.  A follow-up chest X-ray dated in 
September 1977 showed no evidence of active disease.  The 
first mention of a disability was not until a November 1999 
Doctor's Statement.  At that time, the veteran was noted to 
be diagnosed with, among other things, COPD.  

VA afforded the veteran an examination in May 2003 for which 
the claims folder was reviewed.  The examiner indicated that 
onset of COPD was in 1998.  (The examiner wrote hypertension 
as the heading in this portion of the report; however, the 
discussion which follows clearly shows that he was discussing 
COPD, as he discussed shortness of breath and other COPD 
factors).  In reaching this date of onset, the examiner 
described the initial circumstance/manifestation of the 
disability which included continual complaints of shortness 
of breath on exertion and being started on oral inhalers as 
needed.  

The Board finds that service connection for COPD on a direct 
basis is not warranted.  While the veteran currently has 
COPD, there is no competent evidence that it is related to 
service.  Service treatment records were negative for any 
findings or complaints of COPD.  The first indication of a 
disability was not until 1998, which is 35 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between service and current disability.  

While VA afforded the veteran an examination for COPD in May 
2006, the examiner did not address the relationship between 
COPD and service.  The Board declines to obtain a medical 
nexus opinion with respect to the veteran's service 
connection claim because there was no evidence of pertinent 
disability in service or for over three decades following 
service.  Thus, while he currently has COPD, there is no true 
indication that COPD is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of complaints of COPD in service and the lack of 
diagnosis until many years post-service, any opinion relating 
pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

The veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has COPD related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Diabetes Mellitus

The veteran asserts that he has diabetes mellitus related to 
service, or secondary to low back disorder.

If diabetes mellitus becomes manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as diabetes 
mellitus did not manifest until many years after discharge, 
as discussed below.

The veteran currently has diabetes mellitus as noted in the 
May 2006 VA examination report.  

Service treatment records were completely negative for 
complaints of, treatment for, or diagnosis of diabetes 
mellitus.  In addition, March 1961 and April 1962 urine tests 
were negative for sugar, as was a urine test at the time of 
the separation examination. There was no diagnosis of 
diabetes made during military service. 

The first mention of the disability was not until a November 
1999 Doctor's Statement which noted a diagnosis among other 
things, diabetes mellitus.  A separate Doctor's Statement 
(undated) noted "new onset" diabetes mellitus
VA afforded the veteran an examination in May 2006 for which 
the claims folder was reviewed.  The examiner dated onset of 
diabetes mellitus to 1996. 

Based on the evidence, the Board finds that service 
connection for diabetes mellitus is not warranted.  While he 
currently has diabetes mellitus, there is no competent 
evidence that it is related to service.  There was no was 
indication of diabetes mellitus in service and the first 
indication was not until 1996 which is 33 years after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Furthermore, there is no opinion 
which provides a nexus between service and current 
disability.  

While VA afforded the veteran an examination for his diabetes 
mellitus in May 2006, the examiner did not address the 
relationship between diabetes mellitus and service.  The 
Board declines to obtain a medical nexus opinion with respect 
to the veteran's service connection claim because there was 
no evidence of pertinent disability in service or for over 
three decades following service.  Thus, while he currently 
has diabetes mellitus, there is no true indication that it is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of findings 
of diabetes mellitus in service and the lack of diagnosis 
until many years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

The veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has diabetes 
mellitus related to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for a low back disorder is denied. 

Service connection for osteoarthritis is denied.

Service connection for a bilateral hip disorder is denied. 

Service connection for hypertension, including as secondary 
to low back disorder, is denied. 

Service connection for COPD, including as secondary to low 
back disorder, is denied.

Service connection for diabetes mellitus, including as 
secondary to low back disorder, is denied. 




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


